In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00374-CV

JOSEPH LAMBERT AND SUSAN                   §    On Appeal from the 415th District Court
LAMBERT, Appellants
                                           §    of Parker County (CV16-0048)
V.
                                           §    November 7, 2019
STATE FARM LLOYDS AND TEVIN
SENNE, Appellees                           §    Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the portion of the trial

court’s summary judgment for Appellees State Farm Lloyds and Tevin Senne on all of

the Appellants Joseph Lambert’s and Susan Lambert’s claims except their Texas

Prompt Payment of Claims Act (TPPCA) claim. We reverse the portion of the trial

court’s summary judgment for State Farm on the Lamberts’ TPPCA claim and
remand this case to the trial court for further proceedings consistent with this

opinion.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr